Opinion filed May 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00078-CV
                                                    __________
 
                           IN
THE INTEREST OF E.R.B., A CHILD 
 

 
                                   On
Appeal from the 35th District Court
 
                                                           Brown
County, Texas
 
                                                 Trial
Court Cause No. CV0711342
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from an order terminating the parental rights of appellant, E.R.B.’s
father.  The child’s mother and maternal grandparents brought this suit to
terminate the parent-child relationship between appellant and E.R.B.  The trial
court entered an order of termination on February 14, 2012, and appellant
timely filed a pro se notice of appeal on March 1, 2012. However, appellant did
not file an affidavit of indigence pursuant to Tex. R. App. P. 20.1, is not presumed indigent under Rule
20.1, and has not paid the required filing fee.  See Rule 20.1(a),
(c)(1).  We dismiss the appeal.  
            Upon
docketing this appeal on March 5, 2012, the clerk of this court notified appellant
by certified mail that the prior filing of an affidavit of indigence on June 9,
2011, did not comply with Rule 20.1(c)(1).  We requested that appellant remit
the $175 filing fee immediately.  Again on April 13, 2012, we notified
appellant that the $175 filing fee had not been paid, that it was due on or
before April 30, 2012, and that the appeal was subject to dismissal if the
filing fee was not paid.  There has been no response to either of the clerk’s letters. 

Because
appellant has failed to respond to our letters, file an affidavit of indigence
for appeal, or pay the required filing fee, we dismiss the appeal.  Tex. R. App. P. 5, 42.3.  
 
 
                                                                                                PER
CURIAM
 
May 31, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.